I cannot agree with the statement that "even if the married woman did assume the mortgage as a part of the purchase price of the land conveyed to her" that the Constitution does not authorize the mortgagor to proceed in equity to subject the land to the payment of the amount of the mortgage. An assumption and agreement to pay a mortgage, when made as a part of the consideration for the purchase of land, is as much enforceable, it seems to me, as any other part of the purchase price would be.
                   ON PETITION FOR REHEARING.